DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s argument filed on 11/22/2021, with respect to U.S. Patent Application Publication No. 2012/0034464 to Chakraborty failing to disclose “partial” graphitization of fine-sized diamond grains is found persuasive; as a result, the Requirement for Restriction/Election filed on 10/27/2021 is hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2018, 04/09/2019, and 11/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0302579 to Keshavan et al. (hereinafter Keshavan) in view of U.S. Patent No. 5,759,216 to Kanada et al. (hereinafter Kanada) and additionally in view of No. 4,636,253 to Nakai et al. (hereinafter Nakai).

With respect to claim 1, Keshavan discloses polycrystalline diamond constructions used on drill bits wherein said polycrystalline diamond constructions comprises a multimodal particle size distribution and can have a size from submicrometer to about 0.1 mm (Keshavan, throughout the reference, [0001], [0021], [0025], [0030]-[0031]). Considering the fact that Keshavan discloses a multimodal particle size distribution, which include bimodal, and the fact that the particle size range is from submicron sizes to 0.1 mm, the reference renders the claimed fine-sized diamond grains having small particle size as small as 0.01 to 6 microns and coarse-sized diamond grains of greater than 6 microns obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, Keshavan discloses that the diamond powder, prior to sintering, is wholly or partially graphitized (Keshavan, [0017] and [0032]). It is important to note that 
Kanada discloses the use of fine diamond grains of a size of 0.1-10 microns (Kanada, col. 3, lines 50-59), and prefereably 0.1-4 microns (Kanada, Table 1). Kanada teaches that large particles reduce the strength of the diamond sintered body (Kanada, col. 1, line 60 to col. 2, line 10). Kanada teaches to partially graphitized the surface of fine diamond powder so to coat them with a sintering assistant agent because doing so would not only make it possible to cause a uniform melting or infiltration of the sintering assistant agent throughout the sintered body, but also the partial graphitization would tend to reduce the spaces between the diamond grains during sintering and improve the density to a substantial extent (Kanada, col. 4, lines 21-27; col. 6, lines 42-67; col. 7, line 1). Kanada discloses that diamond powder is not susceptible to plastic deformation, so under high pressure, there would be gaps or spaces remaining between the diamond grains unless they are partially graphitized (Kanada, col. 6, lines 43-67). Kanada recognizes the importance of graphitizing, specifically, small diamond grains, whose disclosed size of 0.1-10 microns or preferably 0.1-4 microns as that taught by Table 1, substantially improves the uniform infiltration of a sintering assistant agent or catalyst as well as improving the density of the finally formed diamond sintered body. 
Although Kanada seems not to be drawn to the use of large diamond grains, it has been recognized that the use of large and fine diamond grains has been beneficial as that taught by Nakai; Nakai, drawn to diamond sintered body, discloses that when 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Keshavan with the teachings of Kanada in view of Nakai in order to partially graphitized the fine diamond grains of 0.1-4 microns, as that taught by Kanada motivated by the fact that such graphitization would open the way to have the sintering assistant agent being coated onto the fine diamond particles which would result in a uniform melting and infiltration of the sintering assistant agent as well as improving the density of the finally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 
It should be noted that not only Keshavan would render the claimed fine and coarse particle sizes obvious, but also Nakai renders them obvious as well. 

With respect to claim 2, the combination of references renders the claim obvious; this is in particular because all references recognize the use of a sintering assisting agent or catalyst or sintering aid. Keshavan discloses the use of sintering aid in at least, paragraphs [0013], [0019] and [0032]; Kanada specifically discloses partial graphitization of their fine diamond for, at least, two important reasons one of which is to coat the sintering aid onto said particles (Kanada, cols. 4 and 6), and Nakai, also, discloses the use of sintering aid (Nakai, col. 3, lines 15-27 and col. 4, lines 8-31). 

With respect to claim 3, the combination of references render the claim obvious; this is in particular because not only Keshavan recognizes that particle size of diamond grains is a determining factor on the extend of graphitization, but also because Kanada specifically discloses partially graphitizing the surfaces of fine diamond grains with the aim of 1) coating them with sintering aid or catalyst to have a uniform melting or infiltration of the catalyst during sintering, and 2) improving the density of the finally formed diamond sintered body (Kanada, cols. 4 and 6). 

With respect to claim 4, the combination of references renders the claim obvious; in particular, Keshavan discloses the use of Group VIII iron metals or Mn or few others as catalyst or sintering aid (Keshavan, [0032]). Moreover, Kanada discloses the use of Fe, Co, and Ni as sintering assistant agent (Kanada, col. 3, line 64 to col. 4, line 15). Furthermore, Nakai discloses the use of iron group metal as sintering aid (Nakai, col. 3, lines 15-27 and col. 4, lines 8-25).

With respect to claims 5 and 6, the combination of references renders the claims obvious; this is in particular because Nakai discloses the use of 60-90 vol% of coarse grains and 5-39 vol% of a binder which contains fine diamond grains in a concentration of 60-95 vol% (Nakai, col. 4, line 8 to col. 5, line 22). Although Keshavan may not literally and/or expressly disclose the specific concentration of the fine diamond grains, Keshavan recognizes the fact that the diamond powder can have a multimodal particle size distribution of diamond grains, and Nakai renders it obvious that the use of a 

With respect to claims 7 and 8, the combination of references renders the claims obvious; this is in particular because claim 8 depends from claim 7 and claim 7 is a product-by-process claim, and thus claim 7 is not limited by its process step(s)/conditions. Thus, claims 7 and 8 are considered rejected with claim 1 since the polycrystalline diamond construction depends from claim 1 and claim 1 has been rendered obvious by the combination of references.
Assuming arguendo, an alternative rejection has been rejected for claims 7 and 8 as detailed out below.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan in view of Kanada and further in view of Nakai as applied to claim 1 above, and further in view of U.S. Patent No. 3,850,053 to Bovenkerk.
The combination of Keshavan in view of Kanada in view of Nakai renders the claimed polycrystalline diamond construction of claim 1 obvious as detailed out above. However, said combination does not expressly disclose that upon sintering and applying high pressure high temperature, the graphite will convert to diamond; this is expected in the art especially in light of the fact that it has been recognized in the art as that shown and taught by Bovenkerk drawn to cutting tools comprising polycrystalline diamond (Bovenkerk, abstract, col. 1, lines 12-17). Thus, it will be expected to have no graphite on the contact areas between the coarse diamond grains of the combination of Keshavan in view of Kanada and further in view of Nakai. 

Claims 9-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,636,253 to Nakai et al. (hereinafter Nakai) in view of U.S. Patent No. 5,759,216 to Kanada et al. (hereinafter Kanada).

With respect to claim 9, Nakai teaches a diamond sintered body for tools such as cutting and drilling tools, which has excellent heat resistance, strength and abrasion resistance (Nakai, abstract, col. 1, lines 5-11; col. 2, lines 45-50). Nakai teaches that heat resistance is further improved with excellent abrasion resistance and strength resistance (Nakai, col. 3, lines 15-28). Nakai, additionally, discloses that the diamond sintered body comprises a mixture of coarse diamond grains and a binder containing prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 9 recites that “the coarse-sized diamond grains are substantially free of graphite” which is different from being fully free; thus, the presence of some graphite or some graphitized coarse diamond grains does not teach away from the claim. Therefore, Nakai is seen to render this limitation in claim 9 obvious especially in light of the fact that the original specification does not set forth the metes and boundaries for “substantially free of graphite”. Moreover, the disclosure on partial graphitization of 
 Although Kanada seems not to be drawn to the use of large diamond grains, it has been recognized that the use of large and fine diamond grains has been beneficial as that taught by Nakai. Therefore, although Kanada may be drawn to the use of fine 
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Nakai with the teachings of Kanada to partially graphitize fine diamond grains of a small size such as 0.1-10 microns, preferably 0.1-4 microns, as that taught by Kanada in order to increase the density of the finally formed diamond sintered body. This is further motivated by the fact that as that taught by Nakai, fine diamond grains fill up the spaces between the large diamond grains which also contributes to achieving a considerable volume of diamond in the final sintered body, and therefore, based on the combined teachings of Nakai in view of Kanada, it would be reasonable to envision partially graphitizing the surface of the fine diamond grains to achieve a more dense diamond sintered body.
The rationale to combine the references have been disclosed as discussed above; however, it is important to note that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 

With respect to claim 10, Nakai teaches that the binder comprises not only fine diamond grains but also iron group metals, and that the binder is filled between the coarse diamond particles (Nakai, col. 4, lines 13-30). 

With respect to claim 11, Nakai teaches that the binder takes about 5-39 vol% of the diamond sintered body, wherein 60-95 vol% of the binder is fine diamond particles (Nakai, col. 4, lines 8-20); thus, the reference teaches an overlapping range of the concentration of fine-sized diamond grains in the overall concentration of the fine and coarse diamond particles.  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 12, Nakai discloses that their fine diamond grains have a size of less than 1 micron (Nakai, col. 5, lines 12-15), which overlaps with the claimed range. 

With respect to claim 14, Nakai teaches a diamond sintered body for tools such as cutting and drilling tools, which has excellent heat resistance, strength and abrasion resistance (Nakai, abstract, col. 1, lines 5-11; col. 2, lines 45-50). Nakai teaches that heat resistance is further improved with excellent abrasion resistance and strength resistance (Nakai, col. 3, lines 15-28). Nakai, additionally, discloses that the diamond sintered body comprises a mixture of coarse diamond grains and a binder containing fine diamond particles, and that this contributes to its excellent roughness and abrasion resistance (Nakai, col. 4, lines 53-60). Nakai teaches that the coarse particles have a size of preferably exceeding 3 microns, and that a size of 5-200 microns provides excellent results in both toughness and abrasion resistance (Nakai, col. 4, lines 60-66). Nakai teaches that the binder, which contains fine diamond particles, is filled between the coarse diamond particles whereby the sintered body contains considerable volume of diamond (Nakai, col. 4, lines 26-35) which is a contributing factor to its excellent properties. Nakai teaches that the fine diamond particles, which are within the binder material, are of the size of smaller than 1 micron (Nakai, col. 5, lines 12-16).  Although claim 14 does not claim the particle size of the claimed fine-sized and coarse-sized particles, Nakai teaches overlapping ranges of particle size based on the original disclosure of the present Application under examination and the dependent claims and overlapping ranging have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14 recites that “the coarse-sized diamond grains that are substantially free of graphite” which is different from being fully free; thus, the presence of some graphite or some graphitized coarse diamond grains does not teach away from the claim. Therefore, Nakai is seen to render this limitation in claim 14 obvious especially in light of the fact that the original specification does not set forth the metes and boundaries for “substantially free of graphite”. Moreover, the disclosure on partial graphitization of diamond powder in Nakai (col. 6, lines 28-32) would render it obvious that some diamond grains, out of the mixture of coarse and fine diamond grains, are partially graphitized and this is taken to render the claimed fine-sized diamond grains being partially graphitized obvious. Nevertheless, and assuming arguendo, it is to be noted that Kanada discloses the use of fine diamond grains of a size of 0.1-10 microns (Kanada, col. 3, lines 50-59), and prefereably 0.1-4 microns (Kanada, Table 1). Kanada teaches that large particles reduce the strength of the diamond sintered body (Kanada, col. 1, line 60 to col. 2, line 10). Kanada teaches to partially graphitized the surface of fine diamond powder so to coat them with a sintering assistant agent because doing so would not only make it possible to cause a uniform melting or infiltration of the sintering assistant agent throughout the sintered body, but also the partial graphitization would tend to reduce the spaces between the diamond grains during sintering and improve the 
 Although Kanada seems not to be drawn to the use of large diamond grains, it has been recognized that the use of large and fine diamond grains has been beneficial as that taught by Nakai. Therefore, although Kanada may be drawn to the use of fine diamond grains, there are benefits in using a combination of coarse and fine diamond grains as that taught by Nakai. Thus, the combination of Nakai in view of Kanada does not teach away from using coarse diamond grains.
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Nakai with the teachings of Kanada to partially graphitize fine diamond grains of a small size such as 0.1-10 microns, preferably 0.1-4 microns, as that taught by Kanada in order to increase the density of the finally formed diamond sintered body. This is further motivated by the fact that as that taught by Nakai, fine diamond grains fill up the spaces between the large diamond grains which also contributes to achieving a considerable volume of diamond in the final sintered body, and therefore, based on the combined teachings of Nakai in 
The rationale to combine the references have been disclosed as discussed above; however, it is important to note that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 

With respect to claim 15, Nakai, additionally, discloses evenly mixing particles including particles of iron group metals and diamond powder (Nakai, col. 6, lines 5-12) and this disclosure is seen to include any and all diamond powder which includes fine diamond powder as well. Thus, the reference renders the mixing of fine diamond particles with sintering aid, wherein the sintering aid is in the form of grains, obvious. 

With respect to claim 16, the combination of Nakai in view of Kanada renders claim 16 obvious; this is in particular because Kanada, specifically, discloses partially graphitizing the fine diamond powder to coat the partially graphitized diamond particles with the sintering assistant agent (Kanada, col. 6, lines 43-53). Kanada, additionally, discloses that by coating the sintering assisting agent onto the diamond grains, a uniform melting or infiltration of the sintering assisting agent is achieved (Kanada, col. 4, lines 22-27).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to have modified Nakai in order to have the sintering aid or the iron group metals being coated onto the surface of graphitized fine diamond grains motivated by the fact that it has been known in the art to have partially graphitized the surfaces of diamond powder of small sizes in order to coat a sintering assistant agent onto the surfaces of diamond powder as that taught and shown by Kanada, and further motivated by the fact that that coating a sintering assisting agent onto diamond grains, which are fine diamond grains, would result in a uniform melting or infiltration of the sintering assisting agent. 

With respect to claim 17, Nakai discloses that the diamond powder is treated at a high temperature of over 1300°C for the partial graphitization to occur (Nakai, col. 6, lines 28-32). 

With respect to claim 18, Nakai discloses that the coarse grains have a size of 5-200 microns and the fine diamond grains, or superfine diamond grains, have a size of less than 1 micron (Nakai, col. 4, lines 64-66; col. 5, lines 12-15).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2008/0302579 to Keshavan et al. (hereinafter Keshavan).
Nakai teaches that their diamond sintered body is used in drill bits (Nakai, col. 1, lines 5-10) and the diamond sintered body is connected to a substrate (Nakai, Examples). Nakai may not expressly and/or literally disclose that a drill bit comprises a body and a number of cutting elements operatively connected with the body; however, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have recognized that the drilling bit of Nakai is known to comprise a body and a number of cutting elements operatively connected to the body, wherein the cutting elements are of sintered diamond body motivated by the fact that Keshavan, drawn to the same field of art of polycrystalline diamond constructions used on drill bits, clearly shows and teaches that a bit body comprises a body and a plurality of cutting elements of diamond sintered body (Keshavan, Figures such as Figures 3 and 6).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 14, and further in view of U.S. Patent Application Publication No. 2008/0302579 to Keshavan et al. (hereinafter Keshavan).

Keshavan, drawn to polycrystalline diamond construction and method of making (Keshavan, throughout the reference, in particular, abstract, [0015] and [0021]), discloses that once a polycrystalline diamond construction is formed, it can be formed being attached to a substrate (Keshavan, [0015] and [0018]). Keshavan discloses the use of their polycrystalline diamond constructions in drill bits, and that the polycrystalline diamond construction comprises diamond powder which are partially graphitized prior to sintering, and wherein the diamond powder can have a mono or multi-modal size distribution (Keshavan, [0001], [0019], [0021], [0025], [0030]-[0033], [0039]). Keshavan discloses that their cutting elements show improved degree of thermal resistance during cutting and/or wearing operations (Keshavan, [0001]).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nakai in order to include a substrate attached to the diamond sintered body motivated by the fact that diamond sintered bodies intended to be joined on a drill bit inevitably have a substrate attached to them as known in the art as that shown and taught by Keshavan, and further motivated by the fact that the attachment of a substrate can take place by placing a substrate material adjacent to a diamond mixture prior to sintering as, again, .
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Kanada as applied to claim 14, and further in view of U.S. Patent No. 3,850,053 to Bovenkerk.
	Nakai in view of Kanada renders claim 14 obvious as detailed out above. Nakai discloses a method for making diamond sintered body, i.e. polycrystalline diamond construction, comprising coarse and fine diamond grains as well as iron group metals, as detailed out above. Nakai discloses that the concentration of the coarse diamond grains in the diamond sintered body is 60-90 vol%, which is taken to read on the claimed “mostly” bonded together coarse-sized diamond grains. Moreover, the partial graphitization of the diamond powder of Nakai takes place prior to sintering, and thus, it would be obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have recognized that as a result of sintering, the graphitized portions of the diamond powder of Nakai would convert to diamond as that shown and taught by Bovenkerk drawn to cutting tools comprising polycrystalline diamond (Bovenkerk, abstract, col. 1, lines 12-17). Thus, it will be expected to have no graphite on the bonded together coarse diamond grains of Nakai. It is important to note 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731